DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to Appeal Brief filed 10/27/2020 and an Examiner-initiated interview 01/19/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Mark Hamilton on 01/19/2021.
The application has been amended as follows: 
(Currently Amended) A method comprising:
intercepting, by a network manager associated with a private network, a data stream associated with streaming media content being requested from an external service provider by a client device associated with the private network, wherein the network manager is implemented within a network security device protecting the private network and is interposed between the external service provider and the client device; and
limiting streaming options made available for streaming the streaming media content from the external service provider to the client device by:

identifying, by the network manager, a manifest associated with the streaming media content within the data stream, wherein the manifest contains information regarding a plurality of versions of the streaming media content that are available to be streamed by the external service provider; 
determining, by the network manager, the plurality of versions of streaming media content by parsing the manifest;
determining, by the network manager, one or more prohibited versions of the plurality of versions of the streaming media content that exceed a bandwidth limitation specified by the policy;
updating, by the network manager, the manifest by removing information regarding the one or more prohibited versions from the manifest; and 
providing, by the network manager, the updated manifest to the client device; and
wherein the streaming media content represents content including a video, and wherein the plurality of versions of the streaming media content represent the streaming media content in a form that has been encoded in different ways, wherein the manifest specifies a video adaptation set for the video, and wherein the video adaptation set includes representation information specifying the plurality of versions of the streaming media content.

1, wherein the plurality of versions of the streaming media content comprise one or more of 2160p (Ultra- HD), 1080p (Full HD), 720p (Half HD), 480p, 360p, and 240p.

9.  (Currently Amended) A non-transitory computer-readable storage medium embodying a set of instructions, which when executed by one or more processors of a network security device associated with a private network, having implemented therein a network manager, and interposed between an external service provider and a plurality of client devices within the private network, causes the one or more processors to perform a method comprising:
intercepting a data stream associated with streaming media content being requested from
the external service provider by a client device of the plurality of client devices; and
limiting streaming options made available for streaming the streaming media content
from the external service provider to the client device by:
identifying a policy of a plurality of active policies that is applicable to the data stream;
identifying a manifest associated with the streaming media content within the data stream, wherein the manifest contains information regarding a plurality of versions of the streaming media content that are available to be streamed by the external service provider; 
determining the plurality of versions of streaming media content by parsing the manifest;
determining one or more prohibited versions of the plurality of versions of the streaming media content that exceed a bandwidth limitation specified by the policy;
updating the manifest by removing information regarding the one or more prohibited versions from the manifest; and 
providing the updated manifest to the client device; and 
providing, by the network manager, the updated manifest to the client device; and
wherein the streaming media content represents content including a video, and wherein the plurality of versions of the streaming media content represent the streaming media content in a form that has been encoded in different ways, wherein the manifest specifies a video adaptation set for the video, and wherein the video adaptation set includes representation information specifying the plurality of versions of the streaming media content.

10. (Currently Amended) The non-transitory computer-readable storage medium of claim 9, wherein the plurality of versions of the streaming media content comprise one or more of 2160p (Ultra-HD), 1080p (Full HD), 720p (Half HD), 480p, 360p, and 240p.

Cancel Claims 17-20

Status of Claims
3.	Claims 1-20 are pending in this application.

Allowable Subject Matter
4.	Claims 1-16 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for protecting a private network (such as a network within a hotel) by intercepting, by a network manager associated with a private network, a data stream associated with streaming media content being requested from an external service provider by a client device associated with the private network, wherein the network manager is implemented within a network security device protecting the private network and is interposed between the external service provider and the client device; and limiting streaming options made available for streaming the streaming media content from the external service provider to the client device by identifying, by the network manager, a policy of a plurality of active policies that is applicable to the data stream; identifying, by the network manager, a manifest associated with the streaming media content within the data stream, wherein the manifest contains information regarding a plurality of versions of the streaming media content that are available to be streamed by the external service provider; determining, by the network manager, the plurality of versions of streaming media content by parsing the manifest; determining, by the network manager, one or more prohibited versions of the plurality of versions of the streaming media content that exceed a bandwidth limitation specified by the policy; updating, by the network manager, the manifest by removing information regarding the one or more prohibited versions from the manifest; and providing, by the network manager, the updated manifest to the client device; and wherein the streaming media content represents content including a video, and wherein the plurality of versions of the streaming media content represent the streaming media content in a form that has been encoded in different ways, wherein the manifest specifies a video adaptation set for the video, and wherein the video adaptation set includes representation information specifying the plurality of versions of the streaming media content…” in Independent Claim 1 to be obvious.
	Examiner’s Note: as per applicant’s admission, the network security device as recited in the claim is interpreted as being operated under a third party which is not associated with the external service provider that delivers the streaming media content (see Appeal Brief filed 10/27/2020).
	
Claim 9 directed to a non-transitory computer-readable storage medium embodying a set of instructions, when executed by a processor, to implement the corresponding method as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426